Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 1 of 15. PageID #: 2001
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 2 of 15. PageID #: 2002




 and upon reconsideration, and Plaintiff requested a hearing before an Administrative Law Judge

 (“ALJ”). (Tr. 137-215). Plaintiff participated in the hearing on December 20, 2017, was

 represented by counsel, and testified. (Tr. 98-136). On June 20, 2018, the ALJ found Plaintiff not

 disabled. (Tr. 193). On March 11, 2019, the Appeals Council vacated the prior decision and

 remanded to the ALJ for further consideration. (Tr. 173-177). Plaintiff participated in the new

 hearing on September 18, 2019, was represented by counsel, and testified. (Tr. 66-97). On

 November 1, 2019, the ALJ again found Plaintiff was not disabled. (Tr. 56). On March 16, 2020,

 the Appeals Council denied Plaintiff’s request to review the ALJ’s decision, and the ALJ’s

 decision became the Commissioner’s final decision. (Tr. 1-7). Plaintiff’s complaint challenges

 the Commissioner’s final decision. (R. 1). The parties have completed briefing in this case. (R.

 15 & 17).

      Plaintiff asserts the following assignments of error: (1) whether the ALJ erred in failing to

 grant controlling weight to the opinions of a treating physician; and (2) whether new and

 material evidence warrants remand. (R. 15, PageID# 1962).

                                      II. Disability Standard

      A claimant is entitled to receive benefits under the Social Security Act when she establishes

 disability within the meaning of the Act. 20 C.F.R. § 404.1505 & 416.905; Kirk v. Sec’y of

 Health & Human Servs., 667 F.2d 524 (6th Cir. 1981). A claimant is considered disabled when

 she cannot perform “substantial gainful activity by reason of any medically determinable

 physical or mental impairment which can be expected to result in death or which has lasted or

 can be expected to last for a continuous period of not less than 12 months.” 20 C.F.R. §§

 404.1505(a) and 416.905(a); 404.1509 and 416.909(a).

      The Commissioner determines whether a claimant is disabled by way of a five-stage


                                                  2
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 3 of 15. PageID #: 2003




 process. 20 C.F.R. § 404.1520(a)(4); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). First,

 the claimant must demonstrate that she is not currently engaged in “substantial gainful activity”

 at the time she seeks disability benefits. 20 C.F.R. §§ 404.1520(b) and 416.920(b). Second, the

 claimant must show that she suffers from a medically determinable “severe impairment” or

 combination of impairments in order to warrant a finding of disability. 20 C.F.R. §§ 404.1520(c)

 and 416.920(c). A “severe impairment” is one that “significantly limits ... physical or mental

 ability to do basic work activities.” Abbott, 905 F.2d at 923. Third, if the claimant is not

 performing substantial gainful activity, has a severe impairment (or combination of impairments)

 that is expected to last for at least twelve months, and the impairment(s) meets a listed

 impairment, the claimant is presumed to be disabled regardless of age, education or work

 experience. 20 C.F.R. §§ 404.1520(d) and 416.920(d). Fourth, if the claimant’s impairment(s)

 does not prevent her from doing past relevant work, the claimant is not disabled. 20 C.F.R. §§

 404.1520(e)-(f) and 416.920(e)-(f). For the fifth and final step, even if the claimant’s

 impairment(s) does prevent her from doing past relevant work, if other work exists in the

 national economy that the claimant can perform, the claimant is not disabled. 20 C.F.R. §§

 404.1520(g) and 416.920(g), 404.1560(c).

                                III. Summary of the ALJ’s Decision

      The ALJ made the following findings of fact and conclusions of law:

        1.      The claimant meets the insured status requirements of the Social Security
                Act through June 30, 2021.

        2.      The claimant has not engaged in substantial gainful activity since
                December 10, 2015, the alleged onset date (20 CFR 404.1571 et seq.).

        3.      The claimant has the following severe impairments: Degenerative joint
                disease of bilateral shoulders status post glenohumeral debridement and
                open biceps tendonesis; carpal tunnel syndrome; degenerative disc


                                                   3
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 4 of 15. PageID #: 2004




             disease; chronic regional pain syndrome of the left shoulder; diabetes
             mellitus and depressive disorder (20 CFR 404.1520(c)).

       4.    The claimant does not have an impairment or combination of impairments
             that meets or medically equals the severity of one of the listed
             impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
             404.1520(d), 404.1525 and 404.1526).

       5.    After careful consideration of the entire record, the undersigned finds that
             the claimant has the residual functional capacity to perform light work as
             defined in 20 C.F.R. § 404.1567(b) except[—] The claimant has the
             residual functional capacity to perform less than full range of light work
             except: she can operate hand controls with right hand frequently, she can
             operate hand controls with left hand frequently; occasionally reaching
             overhead bilaterally. For all other reaching she can reach frequently
             bilaterally; she can handle, finger, and feel frequently bilaterally; the
             claimant can frequently climb ramps and stairs and never climb ladders,
             ropes, or scaffolds; she can frequently stoop and never crawl; she can
             never work at unprotected heights or near dangerous moving machinery;
             can work moving mechanical parts other [sic]; she can perform simple
             routine tasks with no strict production based requirements; she is able to
             tolerate frequent interactions with coworkers, supervisors and the public;
             she can tolerate only occasional workplace changes; she can only
             occasionally push/pull with bilateral upper extremities.

       6.    The claimant is unable to perform any past relevant work (20 CFR
             404.1565).

       7.    The claimant was born on ***, 1975 and was 40 years old, which is
             defined as a younger individual age 18-49, on the alleged disability onset
             date (20 CFR 404.1563).

       8.    The claimant has at least a high school education and is able to
             communicate in English (20 CFR 404.1564).

       9.    Transferability of job skills is not material to the determination of
             disability because using the Medical-Vocational Rules as a framework
             supports a finding that the claimant is “not disabled,” whether or not the
             claimant has transferable job skills (See SSR 82-41 and 20 CFR Part 404,
             Subpart P, Appendix 2).

       10.   Considering the claimant’s age, education, work experience, and residual
             functional capacity, there are jobs that exist in significant numbers in the
             national economy that the claimant can perform (20 CFR 404.1569 and
             404.1569(a)).


                                               4
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 5 of 15. PageID #: 2005




        11.     The claimant has not been under a disability, as defined in the Social
                Security Act, from December 10, 2015, through the date of this decision
                (20 CFR 404.1520(g)).

 (Tr. 46-55).

                                      IV. Law and Analysis

 A. Standard of Review

      Judicial review of the Commissioner’s decision is limited to determining whether it is

 supported by substantial evidence and was made pursuant to proper legal standards. Ealy v.

 Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010). Review must be based on the record as a

 whole. Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The court may look

 into any evidence in the record to determine if the ALJ’s decision is supported by substantial

 evidence, regardless of whether it has actually been cited by the ALJ. (Id.) However, the court

 does not review the evidence de novo, make credibility determinations, or weigh the evidence.

 Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989).

      The Commissioner’s conclusions must be affirmed absent a determination that the ALJ

 failed to apply the correct legal standards or made findings of fact unsupported by substantial

 evidence in the record. White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009).

 Substantial evidence is more than a scintilla of evidence but less than a preponderance and is

 such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

 Brainard, 889 F.2d at 681. A decision supported by substantial evidence will not be overturned

 even though substantial evidence supports the opposite conclusion. Ealy, 594 F.3d at 512.




                                                 5
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 6 of 15. PageID #: 2006




 B. Plaintiff’s Assignments of Error

      1. Treating Physician Rule

      In the first assignment of error, Plaintiff argues the ALJ erred by granting little weight to

 the opinions of her treating physician Evan Rae, D.O. (R. 15, PageID# 1976-1980). Specifically,

 Plaintiff takes issue with the ALJ’s decision to accord little weight to two checklist-style medical

 source statements authored by Dr. Rae in September of 2016 and May of 2019. Id. at PageID#

 1977-1978. The Commissioner does not challenge the assertion that Dr. Rae was a treating

 source at the time the doctor authored the two opinions or the applicability of the treating source

 rule to the case at bar. (R. 17, PageID# 1992-1993). The Commissioner, however, asserts that the

 ALJ complied with the treating physician rule by identifying inconsistencies between the record,

 including Dr. Rae’s own treatment notes, and the limitations assessed. (R. 17, PageID# 1992-

 1997).

      “Provided that they are based on sufficient medical data, ‘the medical opinions and

 diagnoses of treating physicians are generally accorded substantial deference, and if the opinions

 are uncontradicted, complete deference.’” Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 240

 (6th Cir. 2002) (quoting Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985)). In other words,

 “[a]n ALJ must give the opinion of a treating source controlling weight if he finds the opinion

 ‘well-supported by medically acceptable clinical and laboratory diagnostic techniques’ and ‘not

 inconsistent with the other substantial evidence in the case record.’” Wilson v. Comm’r of Soc.

 Sec., 378 F.3d 541, 544 (6th Cir. 2004). If an ALJ does not give a treating source’s opinion

 controlling weight, then the ALJ must give good reasons for doing so that are “sufficiently

 specific to make clear to any subsequent reviewers the weight the adjudicator gave to the treating

 source’s medical opinion and the reasons for that weight.” See Wilson, 378 F.3d at 544 (quoting


                                                  6
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 7 of 15. PageID #: 2007




 Social Security Ruling (“SSR”) 96-2p, 1996 WL 374188, at *5). The “clear elaboration

 requirement” is “imposed explicitly by the regulations,” Bowie v. Comm'r of Soc. Sec., 539 F.3d

 395, 400 (6th Cir. 2008), and its purpose is “in part, to let claimants understand the disposition of

 their cases, particularly in situations where a claimant knows that [her] physician has deemed

 [her] disabled and therefore might be especially bewildered when told by an administrative

 bureaucracy that she is not, unless some reason for the agency’s decision is supplied.” Wilson,

 378 F.3d at 544 (quoting Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)); see also Johnson v.

 Comm'r of Soc. Sec., 193 F. Supp. 3d 836, 846 (N.D. Ohio 2016) (“The requirement also ensures

 that the ALJ applies the treating physician rule and permits meaningful review of the ALJ’s

 application of the rule.”)

      It is well-established that administrative law judges may not make medical judgments. See

 Meece v. Barnhart, 192 Fed. App’x 456, 465 (6th Cir. 2006) (“But judges, including

 administrative law judges of the Social Security Administration, must be careful not to succumb

 to the temptation to play doctor.”) (quoting Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir.

 1990)). Although an ALJ may not substitute his or her opinions for that of a physician, “an ALJ

 does not improperly assume the role of a medical expert by assessing the medical and non-

 medical evidence before rendering a residual functional capacity finding.” Poe v. Comm'r of Soc.

 Sec., 342 Fed. App’x 149, 157 (6th Cir. 2009). If fully explained with appropriate citations to the

 record, a good reason for discounting a treating physician’s opinion is a finding that it is

 “unsupported by sufficient clinical findings and is inconsistent with the rest of the evidence.”

 Conner v. Comm’r of Soc. Sec., 658 Fed. App’x 248, 253-254 (6th Cir. 2016) (citing Morr v.

 Comm’r of Soc. Sec., 616 Fed. App’x 210, 211 (6th Cir. 2015)); see also Keeler v. Comm’r of

 Soc. Sec., 511 Fed. App'x 472, 473 (6th Cir. 2013) (holding that an ALJ properly discounted the


                                                   7
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 8 of 15. PageID #: 2008




 subjective evidence contained in a treating physician’s opinion because it too heavily relied on

 the patient’s complaints).

      In a checklist-style medical source statement form completed on September 17, 2016, Dr.

 Rae indicated that Plaintiff could lift/carry up to ten pounds both occasionally and frequently,

 stand/walk for a total of four hours in one-hour increments, and sit for four hours in twenty

 minute increments during an eight-hour workday. (Tr. 1103-1104). Dr. Rae further indicated

 Plaintiff could occasionally balance, stoop, kneel, crouch, and crawl, and only rarely climb. (Tr.

 1103). She could only occasionally reach, push/pull, and perform gross or fine manipulation. (Tr.

 1104). Dr. Rae opined Plaintiff required a sit/stand option, needed to elevate her legs, and

 required additional breaks one-hour in duration. Id. Finally, Dr. Rae indicated Plaintiff suffered

 from severe pain that interfered with concentration, would take Plaintiff off-task, and cause

 absenteeism. Id. The doctor provided no explanation for the limitations assessed and did not

 identify any medical findings supporting the assessment, beyond the statement “see notes.” (Tr.

 1103-1104).

      In a second checklist-style medical source statement form completed on May 7, 2019, Dr.

 Rae indicated that Plaintiff could lift/carry up to five pounds both occasionally and frequently,

 stand/walk for a total of two hours in thirty minute increments, and sit for four hours in thirty

 minute increments during an eight-hour workday. (Tr. 1404-1405). Dr. Rae further indicated

 Plaintiff could occasionally stoop, kneel, crouch, and crawl, and only rarely climb or balance.

 (Tr. 1404). She could only occasionally reach, push/pull, and perform gross or fine manipulation.

 (Tr. 1405). Unlike in his previous opinion, Dr. Rae was “not sure” whether Plaintiff needed to

 elevate her legs, whether her pain (which he reduced from severe to moderate) interfered with

 concentration or would cause Plaintiff to be absent or off task, or whether she had been


                                                   8
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 9 of 15. PageID #: 2009




 prescribed a brace or TENS unit. Id. Dr. Rae continued to opine that Plaintiff required a sit/stand

 option and additional breaks of an unspecified duration. Id. The doctor provided no explanation

 for the limitations assessed and did not identify any medical findings supporting the assessment,

 beyond the statement “See FCE.” (Tr. 1404-1405).

      The ALJ addressed Dr. Rae’s two medical source statements as follows:

        The undersigned accords little weight to the medical source statements of Evan
        Rae, D.O., dated September 17, 2016 and September 22, 2016. Dr. Rae opined
        that the claimant was limited to performing less than a sedentary level of
        functioning, including no more than occasional reaching and manipulative
        functioning, and the need for extra breaks (exh. 40F). The degree of limitation
        assessed by Dr. Rae is not consistent with the totality of the medical record,
        including Dr. Rae’s own relatively unremarkable examination findings (exh. 13F
        pp. 3-4, 6-13). The undersigned also accords little weight to Dr. Rae’s final
        opinion dated May 7, 2019. Dr. Rae again assessed the claimant at less than a
        sedentary level of functioning in which she would not be capable of performing
        basic work activities eight hours per day. When asked for supporting statements,
        Dr. Rae replied “SEE FCE (exh. 54F). However, the FCE relied upon by Dr. Rae
        was deemed not valid in representing the claimant’s functional capacity by the
        physical therapist performing the evaluation (exh. 43F). Therefore, Dr. Rae’s
        conclusion is not supported and he provides no other context for an opinion that
        differs from relatively unremarkable examination findings.

 (Tr. 52-53).

        Unless a treating source’s opinion is given controlling weight, the ALJ is required to

 consider the following factors in deciding the weight to give any medical opinion: the length of

 the treatment relationship, the frequency of examination, the nature and extent of the treatment

 relationship, the supportability of the opinion, the consistency of the opinion with the record as a

 whole, and the specialization of the source. 20 C.F.R. § 404.1527(c); see generally Gayheart v.

 Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013); Cole v. Astrue, 661 F.3d 931, 937 (6th

 Cir. 2011). While the ALJ is directed to consider such factors, the ALJ is not required to provide

 an “exhaustive factor-by-factor analysis” in her decision. See Francis v. Comm’r of Soc. Sec.,



                                                  9
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 10 of 15. PageID #: 2010




 414 Fed. App’x 802, 805 (6th Cir. 2011).

      While Dr. Rae is a treating source, his opinion is contained in a medical source statement—

 a checkbox questionnaire—that is devoid of any support or meaningful explanation. The ALJ

 articulated sufficiently good reasons for rejecting the doctor’s opinions. Although the ALJ herein

 did not directly cite the questionnaires’ check-box format as a basis for rejecting them, the ALJ

 was clearly concerned with the lack of an explanation, specifically noting Dr. Rae’s second

 opinion simply stated “See FCE” and “provides no other context for an opinion that differs from

 relatively unremarkable examination findings.” (Tr. 53, citing Tr. 1404-1405). The first opinion

 was similarly deficient—arguably even more so—as it simply states: “see notes.” (Tr. 1103-

 1104). In other words, the ALJ found there was a lack of supportability.

      Pursuant to the regulations, “[s]upportability” is one of the factors specifically set forth in

 the regulations used to evaluate opinion evidence, and states that “[t]he more a medical source

 presents relevant evidence to support an opinion, particularly medical signs and laboratory

 findings, the more weight we will give that opinion. The better an explanation a source provides

 for an opinion, the more weight we will give that opinion.” 20 C.F.R. § 404.1527(c)(3). Plaintiff

 attempts to remedy the glaring lack of supportability in the forms completed by Dr. Rae by using

 her Brief on the Merits to point to evidence that ostensibly fills in the holes within the doctor’s

 forms. The ALJ’s review of a medical source’s opinion, however, is properly based on the

 doctor’s opinions themselves and not Plaintiff’s post hoc rationale.

      In addition, the ALJ points out that the Functional Capacities Evaluation [FCE] performed

 on September 13, 2018, on which Dr. Rae ostensibly relied when stating “See FCE” in the May

 2019 opinion, was determined to be an invalid representation of claimant’s capabilities. The

 physical therapist who actually conducted the test noted that the test includes “pain


                                                  10
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 11 of 15. PageID #: 2011




 questionnaires to determine how pain is affecting function. High scores on the questionnaires are

 frequently associated with patients who are amplifying their pain or disability. Client scored high

 on 11 out of 12 categories and equivocal on 1 out of 12 categories indicating a significant trend

 toward symptom disability behavior.” (Tr. 1138-1139). The physical therapist concluded that

 “the test results are NOT VALID representing this client’s maximum functional ability.” (Tr.

 1139) (emphasis in original). Given that Dr. Rae’s only explanation for assessing the limitations

 he did was his reliance on an FCE that the test administrator determined to be invalid, the ALJ

 gave good reasons for rejecting the opinion. Plaintiff’s attempts to suggest that the ALJ’s

 reliance on the FCE’s invalidity was misplaced—by pointing out that she presented to the ER the

 following day—is unavailing. (R. 15, PageID# 1980). The court does not reweigh evidence.

      In addition, the ALJ identified treatment records from Dr. Rae that the ALJ determined to

 be inconsistent with Dr. Rae’s September of 2016 opinion. (Tr. 53). Plaintiff’s brief does not

 argue that the treatment notes cited by the ALJ actually support the highly restrictive limitations

 in the September of 2016 opinion. Instead, Plaintiff points to treatment notes, which post-date

 the September of 2016 opinion by more than a year, to suggest the limitations assessed by Dr.

 Rae were warranted. (R. 15, PageID# 1979-1980). The argument is unconvincing. The ALJ’s

 discussion concerning the supportability and consistency factors satisfied the treating physician

 rule. See generally Crum v. Commissioner, No. 15-3244, 2016 WL 4578357, at *7 (6th Cir. Sept.

 2, 2016) (suffices that ALJ listed inconsistent treatment records elsewhere in the opinion). The

 decision renders it apparent that the ALJ considered the proper factors in determining how much

 weight to ascribe to Dr. Rae’s opinions even if the decision does not explicitly discuss each

 factor.

      In the alternative, the court notes that numerous decisions have found that the use of


                                                 11
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 12 of 15. PageID #: 2012




 checklist or check-the-box forms in which the doctor provides little or no accompanying

 explanation for the assessed limitations, such as that provided herein by Dr. Rae, are unsupported

 and, therefore, the ALJ may properly discount the treating source opinions. The Sixth Circuit has

 determined that a check-box opinion, unaccompanied by any explanation, was “‘weak evidence

 at best’ and meets our patently deficient standard.” Hernandez v. Comm’r of Soc. Sec., 644 Fed.

 App’x 468 (6th Cir. 2016) (citing Friend v. Comm’r of Soc. Sec., 375 Fed. App’x 543, 551 (6th

 Cir. 2010)).1 The Hernandez decision explained that “[e]ven if the ALJ erred in failing to give

 good reasons for not abiding by the treating physician rule, it was harmless error” where the

 opinion in question was an unsupported check-box opinion. Id. at *6. The court finds that the



 1
   The Friend decision identified three instances where a violation of the treating physician rule
 would be harmless error. Friend, 375 Fed. App’x at 551. The first instance, found applicable by
 the Hernandez court, was where “a treating source’s opinion is so patently deficient that the
 Commissioner could not possibly credit it.” Id. (emphasis added). See also, Kepke v. Comm’r,
 No. 15-1315, 2016 WL 124140, at *4 (6th Cir. Jan. 12, 2016) (doctor’s “checklist opinion did not
 provide an explanation for his findings; therefore, the ALJ properly discounted it”); accord
 Brewer v. Comm'r of Soc. Sec., No. 5:19CV1854, 2021 WL 1214837 at *4 (N.D. Ohio Mar. 31,
 2021) (Pearson, J.) (observing that a “completed…check-box form, devoid of any independent
 analysis, or even a diagnosis of Plaintiff's conditions … have been described by the Sixth Circuit
 as ‘weak evidence at best’ and ‘patently deficient[,]’ even when authored by treating
 physicians.”); see also Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (“We have held
 that the ALJ may ‘permissibly reject . . . check-off reports that [do] not contain any explanation
 of the bases of their conclusions’”) (citations omitted); Smith v. Astrue, No. 08-4634, 2009 WL
 5126559, at *3 (3d Cir. Dec. 30, 2009) (“checklist forms . . . which require only that the
 completing physician ‘check a box or fill in a blank,’ rather than provide a substantive basis for
 the conclusions stated, are considered ‘weak evidence at best’ in the context of a disability
 analysis.”) (citations omitted); Hyson v. Commissioner, No. 5:12CV1831, 2013 WL 2456378, at
 *14 (N.D. Ohio June 5, 2013) (finding that because doctor merely checked boxes on the form
 while leaving those sections of the form blank where she was to provide her written explanation,
 doctor failed to provide any substantive basis for stated conclusions and the ALJ was not
 required to accept the opinions); cf. Price v. Commissioner, No. 08-4210, 2009 WL 2514079, at
 *3 (6th Cir. Aug. 18, 2009) (because doctor failed to identify objective medical findings to
 support his opinion regarding claimant’s impairments, ALJ did not err in discounting his
 opinion).



                                                12
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 13 of 15. PageID #: 2013




 doctor’s opinions, unaccompanied by any meaningful explanation or even diagnoses, is patently

 deficient. Therefore, even if the court were to find that the ALJ failed to give good reasons for

 rejecting the opinions, which it has not so found, any failure to do so would amount to harmless

 error.

      The first assignment of error, therefore, is without merit.

      2. Sentence Six Remand

      In the second assignment of error, Plaintiff contends that “new and material evidence

 warrants reversal or remand.” (R. 15, PageID# 1980-1982). Plaintiff relies upon new treatment

 records—prepared after the ALJ’s decision—as new and material evidence that warrant remand

 under Sentence Six of 42 U.S.C. § 405(g). Id. As explained below, the court disagrees that these

 records require a remand.

          The party seeking remand bears the burden of showing that a remand is proper under

 Section 405. Sizemore v. Sec’y of HHS, 865 F.2d 709, 711 (6th Cir. 1988); Oliver v. Sec’y of

 HHS, 804 F.2d 964, 966 (6th Cir. 1986). Section 405 provides:

          The court ... may at any time order additional evidence to be taken before the
          Commissioner of Social Security, but only upon a showing that there is new evidence
          which is material and that there is good cause for the failure to incorporate such
          evidence into the record in a prior proceeding.

 42 U.S.C. § 405(g). In this context, the party seeking remand must show: (1) the additional evidence

 is new and material, and (2) that she had good cause for her failure to incorporate it into the record

 during the administrative proceeding. Oliver, 804 F.2d at 966. Evidence is “new” only if it was “‘not

 in existence or available to the claimant at the time of the administrative proceeding.’” Foster v.

 Halter, 279 F.3d 348, 357 (6th Cir. 2001) (quoting Sullivan v. Finkelstein, 496 U.S. 617, 626 (1990)).

 “Evidence is material when it concerns the claimant’s condition prior to the ALJ’s decision and there




                                                    13
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 14 of 15. PageID #: 2014




 is a reasonable probability that the ALJ would have reached a different decision if the evidence had

 been presented.” Langford v. Astrue, No. 1:09CV1629, 2010 WL 3069571, at *5 (N.D. Ohio Aug. 3,

 2010) (citing cases); see also Foster, 279 F.3d at 357 (quoting Sizemore, 865 F.2d at 711); Hamilton

 v. Astrue, No. 1:09CV260, 2010 WL 1032646, at *5 (N.D. Ohio Mar. 17, 2010) (citing Oliver, 804

 F.2d at 966).

      Plaintiff presented the evidence in question to the Appeals Council (AC), after the ALJ’s

 decision. The March 16, 2020 Notice of Appeals Council Action stated:

            You submitted treatment records from The Center for Orthopedics, dated August
            23, 2019 to October 25, 2019 (5 pages). We find this evidence does not show a
            reasonable probability that it would change the outcome of the decision. We did
            not exhibit this evidence.

            You submitted treatment records from The Center for Orthopedics, dated
            November 18, 2019 to December 16, 2019 (10 pages), and from Osama Malak,
            M.D., dated November 13, 2019 to December 18, 2019 (13 pages). The
            Administrative Law Judge decided your case through November 1, 2019. This
            additional evidence does not relate to the period at issue. Therefore, it does not
            affect the decision about whether you were disabled beginning on or before
            November 1, 2019.

            If you want us to consider whether you were disabled after November 1, 2019,
            you need to apply again. If you file a new claim for disability insurance benefits
            within 6 months after you receive this letter, we can use November 10, 2019, the
            date of your request for review, as the date of your new claim. The date you file a
            new claim can make a difference in the amount of benefits we can pay.

 (Tr. 2).

            Plaintiff’s argument is not persuasive, and remand is not appropriate. “Evidence is not

 material if it is cumulative of evidence already in the record, or if it merely shows a worsening

 condition after the administrative hearing.” Kinsley v. Berryhill, 2018 WL 3121621, 2018 U.S. Dist.

 LEXIS 45611, at *47 (N.D. Ohio Jan. 24, 2018) (internal citations and quotations omitted). The Sixth

 Circuit has observed as follows:




                                                     14
Case: 1:20-cv-00750-DAR Doc #: 18 Filed: 09/16/21 15 of 15. PageID #: 2015




         Evidence which reflected the applicant’s aggravated or deteriorated condition is not
         relevant because such evidence does not demonstrate the point in time that the
         disability itself began. Reviewing courts have declined to remand disability claims
         for reevaluation in light of medical evidence of a deteriorated condition. If in fact the
         claimant’s condition had seriously degenerated, the appropriate remedy would have
         been to initiate a new claim for benefits as of the date that the condition aggravated to
         the point of constituting a disabling impairment.

 Sizemore v. Sec’y of Health & Human Servs., 865 F.2d 709, 712 (6th Cir. 1988).

      While the evidence is undoubtedly new to the extent the records post-date the ALJ’s decision,

 Plaintiff makes only a conclusory argument as to their materiality. (R. 15, PageID# 1982). Further,

 despite arguing that the records “relate back,” Plaintiff asserts that the records demonstrate

 “worsening pain and dysfunction….” Id. Plaintiff has failed to establish that the records in question

 are material to her condition before the ALJ’s decision. Nor has she compellingly argued that these

 specific medical records are not merely cumulative of those already existing in the record. To the

 extent they are demonstrative of a worsening of her conditions after the administrative decision, they

 do not relate back and are more properly the subject of a new application. Accordingly, a remand to

 consider these records is not warranted.

                                             V. Conclusion

         For the foregoing reasons, the Commissioner’s final decision is AFFIRMED.

         IT IS SO ORDERED.

                                                 s/ David A. Ruiz
                                                 David A. Ruiz
                                                 United States Magistrate Judge

 Date: September 16, 2021




                                                    15
